DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1, 3-6, 8-9 and 11-18 remain pending in the application.
Applicant’s arguments regarding the rejection of claims 1, 3-6, 8-9 and 11-18 under 35 USC 103 as being unpatentable over Peltonen in view of Baljé have been fully considered, but are not persuasive. The Applicant argues “in claim 1, the radially curved vanes do not curve axially, as claimed, only axially curving vane extensions do”. Nowhere in claim 1 is there a limitation to this effect.
The Applicant further argues what Peltonen teaches in Figure 2. However, Figure 3 is relied upon in the rejection.
The Applicant further argues in Peltonen “one skilled in the art would appreciate, the impeller 50 having blades 562 in Figure 3 is a screw-like impeller, not a radial impeller […] and is also not a combined axial and radial anti-airlock impeller”. The impeller section 562 is indeed a screw-like axial impeller. The Applicant ignores the section of the rejection calling out the radial pumping vanes 18 that combine with the axial vanes 562 to form a combined axial and radial anti-airlock impeller. The radial vanes 18 clearly influence flow to travel in a radial direction toward the pump outlet 11. 
The Applicant further argues what Peltonen teaches in Figures 4-6. However, Figure 3 is relied upon in the rejection.
The Applicant further argues that “Peltonen describe[s] problems associate[d] with known screw-like impellers and feeding means”. Peltonen teaches axial screw-like vanes 562 that feed radial pumping vanes 18. 
The Applicant further argues that “Baljé does not disclose, teach or suggest a combined axial and radial anti-airlock impeller having radially curved vanes”. Baljé is not relied upon to teach a combined axial and radial impeller, but to provide a teaching for curving radial vanes (what Peltonen fails to teach). Baljé provides such a teaching to increase an exit flow angle. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 8-9 and 11-18 are rejected under 35 U.S.C. 103 as being unpatentable over Peltonen et al. (US6551054) (“Peltonen”) in view of Baljé (US4449888) (“Baljé”).

    PNG
    media_image1.png
    412
    367
    media_image1.png
    Greyscale

Peltonen Fig. 3
Regarding claim 1, Peltonen teaches (Fig. 3) an apparatus comprising: a combined axial and radial anti-airlock impeller (522) configured to be mounted on a motor shaft (Fig. 3) with an axis (Fig. 3), the combined axial and radial anti-airlock impeller having a center, radial vanes (18), axially curved anti-airlock vanes (562, see Col 7 lines 30-48) and a periphery or outer rim; the radial vanes configured to rotate inside a pumping chamber of a housing (10) of the pump to pump liquid from an inlet (Fig. 3) of the housing through the pumping chamber to an outlet (11) of the pump; the axially curved anti-airlock vanes formed as a set of axially curving vane extensions configured to curve axially, spiral (Col. 7 lines 30-48) about and extend along the axis of the motor shaft, rotate with one part configured inside the pumping chamber, protrude through and extend outwardly from the inlet of the housing and rotate with another part configured outside the inlet for submerging in any liquid to be pumped underneath the pump, draw the liquid through the inlet into the pumping chamber, and provide the liquid to the radially curved vanes in order to generate pressure to force any entrapped air out of the pumping chamber of the housing (Col. 7 lines 30-48).
Peltonen fails to explicitly teach radially curved vanes, the radially curved vanes configured to curve radially from the periphery or outer rim and spiral inwardly towards the center and the axis of the motor. 

It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the apparatus of Peltonen and change the radial vanes to be radially curved, the radially curved vanes configured to curve radially from the periphery or outer rim and spiral inwardly towards the center and the axis of the motor as taught by Baljé to increase the exit flow angle so that pressure rise at low flow rates is increased.
Regarding claim 3, Peltonen in view of Baljé teach the apparatus of claim 1, and Peltonen as modified further teaches (Fig. 3) the radially curving vanes are configured to provide pumping power for providing the liquid to be pumped from the pumping chamber to the outlet, and the set of axially curving vane extensions is configured to force the liquid below the pump to move axially into the pumping chamber and into the radially curving vanes to be pumped (Col. 7 lines 30-48).
Regarding claim 4, Peltonen in view of Baljé teach the apparatus of claim 1, and Peltonen further teaches (Fig. 3) the apparatus comprises the housing having the inlet configured to receive the liquid to be pumped, the outlet configured to provide the liquid being pumped, the pumping chamber formed therein between the inlet and the outlet; and the motor shaft configured to rotate in relation to the pumping chamber (Col. 7 lines 30-48).
Regarding claim 5, Peltonen in view of Baljé teach the apparatus of claim 1, and Peltonen further teaches (Fig. 3) the apparatus comprises a centrifugal pump.
Regarding claim 6, Peltonen teaches (Fig. 3) a pump comprising: a motor shaft (Fig. 3) with an axis; a housing (10) having an inlet (Fig. 3) configured to receive a liquid to be pumped, an outlet (11) configured to provide the liquid being pumped, a pumping chamber formed therein between the inlet and the outlet;  the motor configured to rotate in relation to the pumping chamber; and a combined axial and radial anti-airlock impeller (522) mounted on the motor shaft, the anti-airlock impeller having a center, radial vanes (18), axially curved anti-airlock vanes (562, see Col 7 lines 30-48) and a periphery or outer rim; the radial vanes configured to rotate inside a pumping chamber of a housing of the pump to pump 
Peltonen fails to explicitly teach radially curved vanes, the radially curved vanes configured to curve radially from the periphery or outer rim and spiral inwardly towards the center and the axis of the motor. 
In an analogous art, Baljé teaches a fluid pump with a combined axial and radial impeller. Baljé teaches (Fig. 2) the radial vanes (43) of the pump are curved in a spiral. Baljé discloses that this arrangement causes the exit flow angle to be increased so that pressure rise at low flow rates is increased (Col. 3 lines 48-68 and Col. 4 lines 1-2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pump of Peltonen and change the radial vanes to be radially curved, the radially curved vanes configured to curve radially from the periphery or outer rim and spiral inwardly towards the center and the axis of the motor as taught by Baljé to increase the exit flow angle so that pressure rise at low flow rates is increased.
Regarding claim 8, Peltonen in view of Baljé teach the pump of claim 6, and Peltonen as modified further teaches (Fig. 3) the radially curving vanes are configured to provide pumping power for providing the liquid to be pumped from the pumping chamber to the outlet, and the set of axially curving vane extensions is configured to force the liquid below the pump to move axially into the pumping chamber and into the radially curving vanes to be pumped (Col. 7 lines 30-48).
Regarding claim 9, Peltonen in view of Baljé teach the pump of claim 6, and Peltonen further teaches (Fig. 3) the pump is a centrifugal pump.
Regarding claims 11-12 and 16, Peltonen teaches (Fig. 3) the set of axially curving vane extensions are configured with an axial vane curvature that is generated through the use of parametric 
Note that the claimed phrase “generated through the use of parametric equations” is being treated as a product-by-process limitation; that is, that the vanes can be designed and made using parametric equations. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Peltonen in view of Baljé are silent as to the process used to design and make the vanes, it appears that the product of Peltonen in view of Baljé would be the same or similar as the vanes claimed. 
Regarding claims 13-15, Peltonen teaches (Fig. 3) the set of axially curving vane extensions are configured with an axial vane curvature that is generated through the use of parametric equations in a Cartesian x, y, z, coordinate system, wherein the parametric equations in the Cartesian x, y, z, coordinate system include a sweep parameter, wherein the sweep parameter forms part of a negative exponent of an exponential function having an exponential function base of e.
Note that the claimed phrase “generated through the use of parametric equations” is being treated as a product-by-process limitation; that is, that the vanes can be designed and made using parametric equations. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  Thus, even though Peltonen in view of 
Regarding claim 17, Peltonen teaches (Fig. 3) a centrifugal pump comprising: a motor shaft (Fig. 3) with an axis; a housing (10) having an inlet (Fig. 3) configured to receive a liquid to be pumped, an outlet (11) configured to provide the liquid being pumped, a pumping chamber formed therein between the inlet and the outlet;  the motor configured to rotate in relation to the pumping chamber; and a combined axial and radial anti-airlock impeller (522) mounted on the motor shaft, the anti-airlock impeller having a center, radial vanes (18), axially curved anti-airlock vanes (562, see Col 7 lines 30-48) and a periphery or outer rim; the radially curved vanes configured to rotate inside a pumping chamber of a housing of the pump to pump liquid from the inlet through pumping chamber to the outlet, the axially curved anti-airlock vanes formed as a set of axially curving vane extensions configured to curve axially, spiral about (Col. 7 lines 30-48) and extend along the axis of the motor shaft, rotate with one part configured inside the pumping chamber, protrude through and extend from the inlet of the housing, and rotate with another part configured outside the inlet for submerging in any liquid to be pumped underneath the pump, draw the liquid into the inlet into the pumping chamber, and provide the liquid to the radially curved vanes in order to generate pressure to force any entrapped air out of the pumping chamber of the housing (Col. 7 lines 30-48), the set of axially curving vane extensions being configured with an axial vane curvature that is generated through the use of parametric equations in a Cartesian x, y, z coordinate system, and the parametric equations having a sweep parameter that forms part of a negative exponent of an exponential function having an exponential-function base of e.
Note that the claimed phrase “generated through the use of parametric equations” is being treated as a product-by-process limitation; that is, that the vanes can be designed and made using parametric equations. As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps.  Where a product by process claim is rejected over a prior art product that appears to be identical, although produced by a different process, the burden is upon the applicant to come forward with evidence establishing an unobvious difference between the two.  Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious 
Peltonen fails to explicitly teach radially curved vanes, the radially curved vanes configured to curve radially from the periphery or outer rim and spiral inwardly towards the center and the axis of the motor. 
In an analogous art, Baljé teaches a fluid pump with a combined axial and radial impeller. Baljé teaches (Fig. 2) the radial vanes (43) of the pump are curved in a spiral. Baljé discloses that this arrangement causes the exit flow angle to be increased so that pressure rise at low flow rates is increased (Col. 3 lines 48-68 and Col. 4 lines 1-2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the pump of Peltonen and change the radial vanes to be radially curved, the radially curved vanes configured to curve radially from the periphery or outer rim and spiral inwardly towards the center and the axis of the motor as taught by Baljé to increase the exit flow angle so that pressure rise at low flow rates is increased.
Regarding claim 18, Peltonen in view of Baljé teach the pump of claim 17, and Peltonen as modified further teaches (Fig. 3) the radially curving vanes are configured to provide pumping power for providing the liquid to be pumped from the pumping chamber to the outlet, and the set of axially curving vane extensions is configured to force the liquid below the pump to move axially into the pumping chamber and into the radially curving vanes to be pumped (Col. 7 lines 30-48).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cameron Corday/
Examiner, Art Unit 3745                                                                                                                                                                                                 
/J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/20/2021 5:39 PM